Citation Nr: 1428755	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  12-10 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee condition, to include degenerative arthritis. 

2.  Entitlement to service connection for a right knee condition, to include degenerative arthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.  He was awarded the Purple Heart and Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in June 2013.  A transcript of that proceeding is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for left and right knee conditions, which he attributes to wear and tear during active service.  At the June 2013 hearing, the Veteran testified that he was seen in 1991 by his private physician, Dr. B.H. after falling out of a tree.  According to the Veteran, Dr. B.H. told him that he fell because "his knees [were] pulled out, which caused a disk to snap."  The Veteran contends that his knees were worn out before he fell in 1991, and subsequently in 1996.  In addition, the Veteran testified that he was seen by Dr. B.H. in 1996, where he underwent a knee arthroscopy.  The claims file does not contain treatment records from Dr. B.H. and there is no indication that an attempt has been made to obtain these records.  Accordingly, these outstanding private treatment records should be obtained and associated with the Veteran's claims folder.

The record also indicates that the Veteran is receiving worker's compensation benefits for a 1996 injury to his left knee.  The claims file does not contain his worker's compensation records.  As such records may be relevant to the Veteran's claims; they should also be obtained on remand. 

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his knee conditions since service, including any treatment from Dr. B.H.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.  

2. Obtain the appropriate release documentation from the Veteran so that all worker's compensation records, including medical records from any other medical providers, upon which any worker's compensation determination was based may be obtained.  Associate all obtained records with the claims file.

3. Upon completion of the above, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



